EXHIBIT 10.4.12

THIRD AMENDMENT TO STANDARD OFFICE LEASE
(600 Corporate Pointe)

THIS THIRD AMENDMENT TO LEASE (this “Amendment”) is made and entered into as of
this 29th day of November, 2005, by and between ARDEN REALTY FINANCE IV, L.L.C.,
a Delaware limited liability company (“Landlord”), and INVESTMENT TECHNOLOGY
GROUP, INC., a Delaware corporation (“Tenant”).

RECITALS

A.            Landlord and Tenant entered into that certain Standard Office
Lease dated as of February 29, 2000 (the “Initial Lease”), as amended by that
certain First Amendment to Standard Office Lease dated as of April 1, 2003 (the
“First Amendment”) and that certain Second Amendment to Lease dated as of
December 15, 2004 (the “Second Amendment”), whereby Landlord leases to Tenant
and Tenant leases from Landlord certain office space consisting of 24,724
rentable square feet and commonly known as Suite 1200 (the “Premises”) in that
certain building located at 600 Corporate Pointe, Culver City, California (the
“Building”), as such Premises is more particularly described in the Initial
Lease. Collectively, the Initial Lease, First Amendment and Second Amendment are
hereinafter referred to as the “Original Lease.”

B.            Landlord and Tenant now desire to amend the Original Lease to,
among other things, extend the Term, all on the terms and conditions set forth
in this Amendment.

C.            All capitalized terms used herein but not specifically defined in
this Amendment shall have the meanings ascribed to such terms in the Original
Lease. The term “Lease” where used in the Original Lease and this Amendment
shall hereafter refer to the Original Lease, as amended by this Amendment.

AGREEMENT

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are acknowledged, Landlord and Tenant agree as follows:

1.             Premises. Landlord and Tenant acknowledge and agree that (i) the
Premises has been remeasured and, as of the Renewal Commencement Date, the
Premises shall be deemed to consist of 24,724 rentable square feet, and (ii) the
Premises is currently vacant.

2.             Term. The Term of the Lease is hereby extended until December 31,
2016 (the “New Expiration Date”). The period commencing as of January 1, 2006
(the “Renewal Commencement Date”) and ending on the New Expiration Date is
referred to herein as the “Extended Term”.

3.             Basic Rental. During the period commencing as of January 1, 2006
and ending as of the earlier of (i) the date immediately preceding the Business
Operation Date (as defined below) or (ii) February 28, 2006, Tenant shall not be
obligated to pay Basic Rental for the Premises. From and after the earlier of
(a) the Business Operation Date or (b) March 1, 2006 (such earlier date to be

1


--------------------------------------------------------------------------------


known as the “Rent Commencement Date”), without limiting Tenant’s obligation to
pay Tenant’s Proportionate Share of Direct Costs and all other amounts due and
payable under the Lease, Tenant shall pay Basic Rental for the Premises in
accordance with the terms of Section 3(a) of the Initial Lease and the following
payment schedule. As used herein, “Business Operation Date” shall mean the date
Tenant commences to conduct business in the Premises. The use of the Premises as
“swing” space in connection with Tenant’s construction of its premises leased
under the 400 Corporate Pointe lease shall not trigger the Business Operation
Date.

Period of
Extended Term

 

Annual Basic
Rental

 

Monthly Basic
Rental

 

Monthly Basic Rental
Per Rentable
Square Foot

 

 

 

 

 

 

 

 

 

Rent Commencement Date –
February 28, 2007

 

$

637,879.20

 

$

53,156.60

 

$

2.15

 

March 1, 2007 – February 29, 2008

 

$

655,680.48

 

$

54,640.04

 

$

2.21

 

March 1, 2008 – February 28, 2009

 

$

676,448.64

 

$

56,370.72

 

$

2.28

 

March 1, 2009 – February 28, 2010

 

$

697,216.80

 

$

58,101.40

 

$

2.35

 

March 1, 2010 – February 28, 2011

 

$

717,984.96

 

$

59,832.08

 

$

2.42

 

March 1, 2011 – February 29, 2012

 

$

738,753.12

 

$

61,562.76

 

$

2.49

 

March 1, 2012 – February 28, 2013

 

$

762,488.16

 

$

63,540.68

 

$

2.57

 

March 1, 2013 – February 28, 2014

 

$

783,256.32

 

$

65,271.36

 

$

2.64

 

March 1, 2014 – February 28, 2015

 

$

806,991.36

 

$

67,249.28

 

$

2.72

 

March 1, 2015 – February 29, 2016

 

$

833,693.28

 

$

69,474.44

 

$

2.81

 

March 1, 2016 – December 31, 2016

 

$

857,428.32

 

$

71,452.36

 

$

2.89

 

 

The Basic Rental due and payable for the first full month of the Extended Term
following the Rent Commencement Date in the amount of $53,156.60 shall be due
and payable by Tenant to Landlord upon Tenant’s execution of this Amendment.

4.             Tenant’s Proportionate Share of Direct Costs. During the Extended
Term, Tenant shall continue to pay Tenant’s Proportionate Share of Direct Costs
for the Premises in accordance with the terms of the Original Lease; provided,
however, from and after the Renewal Commencement Date, without limiting amounts
accruing prior to such date, (i) the Base Year shall be the calendar year 2006
(meaning that, as of the Renewal Commencement Date, Tenant shall be not be
required to pay Tenant’s Proportionate Share of Direct Costs for the Premises
until January 1, 2007) and (ii) Tenant’s Proportionate Share shall be deemed to
equal 8.45%.

5.             “As-Is”. During the Extended Term, subject to Landlord’s
performance of the Improvements (as defined in Exhibit “A” attached hereto)
pursuant to Exhibit “A” attached hereto, Tenant hereby agrees to continue to
lease the Premises “As Is”, “With All Faults”, “without any representations or
warranties”. Tenant hereby agrees and warrants that it currently occupies the
Premises and is, therefore, very familiar with the condition of the Premises and
the suitability of same

2


--------------------------------------------------------------------------------


for Tenant’s purposes, and Tenant does hereby waive and disclaim any objection
to, cause of action based upon, or claim that its obligations hereunder should
be reduced or limited because of the condition of the Premises or the Building
or the suitability of same for Tenant’s purposes. Tenant acknowledges that
neither Landlord nor any agent nor any employee of Landlord has made any
representations or warranty with respect to the Premises or the Building or with
respect to the suitability of the same for the conduct of Tenant’s business, and
Tenant expressly warrants and represents that Tenant has relied solely on its
own investigation and inspection of the Premises and the Building in its
decision to enter into this Amendment and continue to let the Premises in an “As
Is” condition. Tenant hereby waives subsection 1 of Section 1932 and Sections
1941 and 1942 of the Civil Code of California or any successor provision of law.

6.             Security Deposit. Landlord acknowledges that Tenant previously
deposited with Landlord a Security Deposit in the amount of $55,272.00 pursuant
to the terms of the Initial Lease. Concurrently with Tenant’s execution and
delivery of this Amendment to Landlord, Tenant shall deliver to Landlord, in
immediately available funds, an additional security deposit in the amount of
Sixteen Thousand One Hundred Eighty and 36/100 Dollars ($16,180.36) (the
“Additional Security Deposit”) which shall be held by Landlord as part of the
Security Deposit (and in accordance with Article 4 of the Lease) so that the
aggregate amount of the Security Deposit being held by Landlord shall equal
Seventy-One Thousand Four Hundred Fifty-Two and 36/100 Dollars ($71,452.36).

7.             Parking. As a result of the remeasurement of the Premises,
effective as of the Renewal Commencement Date, Tenant shall be entitled (but not
obligated ) to rent an additional ten (10) parking passes, for a total of 99
parking passes. Up to ten (10) of such 99 parking passes shall at Tenant’s
option be for reserved parking passes, and the remainder shall be for unreserved
parking passes. Notwithstanding any contrary provision contained in the Lease,
(A) Tenant shall not be obligated to rent any reserved or unreserved parking
passes and (B) commencing as of the Renewal Commencement Date, Tenant shall pay
to Landlord for all of its parking passes the prevailing rate charged from time
to time at the location of such parking passes (plus all applicable taxes)
(currently, such rate is $125.00 per month for reserved parking passes and
$80.00 per month for unreserved parking passes); provided however, that (i) the
cost of reserved or unreserved parking passes shall not be increased by more
than five percent (5%) per year (calculated on a cumulative and compounded
basis), and (ii) Tenant shall receive a fifteen percent (15%) discount on all
reserved and unreserved parking passes. Except to the extent expressly set forth
to the contrary in this Amendment, such additional unreserved parking passes
shall be rented by Tenant in accordance with the terms and conditions set forth
in Article 23 of the Initial Lease.

8.             Option to Extend. Article 32 of the Initial Lease is hereby
deleted in its entirety and is of no further force or effect. Landlord hereby
grants Tenant one (1) option (“Option”) to extend the Term for a period of five
(5) years (the “Option Term”), which Option shall be exercisable only by written
notice delivered by Tenant to Landlord as set forth below.

(a)           Option Rent. The rent payable by Tenant during the Option Term
(“Option Rent”) shall be equal to the “Market Rent” (defined below). “Market
Rent” shall mean the applicable Monthly Basic Rental, escalations, Operating
Expenses pass-throughs (including any applicable base year or expense stop
thresholds), and additional charges at which tenants, as of the

3


--------------------------------------------------------------------------------


commencement of the Option Term, are leasing non-renewal, non-sublease,
non-equity space comparable in size, location and quality to the Premises for a
term comparable to the Option Term, which comparable space is located in office
buildings comparable to the Building (“Comparable Leases”) within the Marina del
Rey / Fox Hills / West Los Angeles office markets (the “Market”), adjusted to
appropriately reflect (i) the value of the existing improvements in the Premises
to Tenant, as compared to the value generally of existing improvements in
Comparable Leases within the Market, with such value to be based upon the age,
quality and layout of the improvements and the extent to which the same could be
utilized by Tenant with consideration given to the fact that the improvements
existing in the Premises are specifically suitable to Tenant, (ii) the value of
tenant improvement allowances, “free” rent and other inducements being provided
under Comparable Leases within the Market, and (iii) any other material economic
differences between the terms of this Lease during the Option Term and the usual
terms of Comparable Leases within the Market.

(b)           Exercise of Option. The Option shall be exercised by Tenant only
in the following manner: (i) there shall exist no monetary default or
non-monetary Event of Default by Tenant on the delivery date of the Interest
Notice or on the date of Tenant’s Acceptance; (ii) Tenant shall deliver written
notice (“Interest Notice”) to Landlord not more than twelve (12) months nor less
than nine (9) months prior to the expiration of the Lease Term, stating that
Tenant is interested in exercising the Option, (iii) within fifteen (15)
business days of Landlord’s receipt of Tenant’s written notice, Landlord shall
deliver notice (“Option Rent Notice”) to Tenant setting forth the Option Rent;
and (iv) if Tenant desires to exercise such Option, Tenant shall provide
Landlord written notice within five (5) business days after receipt of the
Option Rent Notice (“Tenant’s Acceptance”) and upon, and concurrent with such
exercise, Tenant may, at its option, object to the Option Rent contained in the
Option Rent Notice. Tenant’s failure to deliver the Interest Notice or Tenant’s
Acceptance on or before the dates specified above shall be deemed to constitute
Tenant’s election not to exercise the Option. If Tenant timely and properly
exercises its Option, the Term shall be extended for the Option Term upon all of
the terms and conditions set forth in the Lease, except that the rent for the
Option Term shall be as indicated in the Option Rent Notice, unless Tenant,
concurrently with Tenant’s Acceptance, objects to the Option Rent contained in
the Option Rent Notice, in which case the parties shall follow the procedure and
the Option Rent shall be determined, as set forth in Section 8(c) below.

(c)           Determination of Market Rent. If Tenant timely and appropriately
objects to the Market Rent in Tenant’s Acceptance, Landlord and Tenant shall
attempt to agree upon the Market Rent using their best good-faith efforts. If
Landlord and Tenant fail to reach agreement within twenty-one (21) days
following Tenant’s Acceptance (“Outside Agreement Date”), then each party shall
make a separate determination of the Market Rent which shall be submitted to
each other and to arbitration in accordance with the following items (i) through
(vii):

(i)            Landlord and Tenant shall each appoint, within ten (10) days of
the Outside Agreement Date, one arbitrator who shall by profession be a current
real estate broker or appraiser of commercial office properties within the
Market, and who has been active in such field over the last five (5) years. The
determination of the arbitrators shall be limited solely to the issue of whether
Landlord’s or Tenant’s submitted Market Rent is the closest to the actual Market
Rent as determined by the arbitrators, taking into account the requirements of
item (b), above.

4


--------------------------------------------------------------------------------


(ii)           The two (2) arbitrators so appointed shall within five (5)
business days of the date of the appointment of the last appointed arbitrator
agree upon and appoint a third arbitrator who shall be qualified under the same
criteria set forth hereinabove for qualification of the initial two (2)
arbitrators.

(iii)          The three (3) arbitrators shall within fifteen (15) days of the
appointment of the third arbitrator reach a decision as to whether the parties
shall use Landlord’s or Tenant’s submitted Market Rent, and shall notify
Landlord and Tenant thereof.

(iv)          The decision of the majority of the three (3) arbitrators shall be
binding upon Landlord and Tenant.

(v)           If either Landlord or Tenant fails to appoint an arbitrator within
ten (10) days after the applicable Outside Agreement Date, the arbitrator
appointed by one of them shall reach a decision, notify Landlord and Tenant
thereof, and such arbitrator’s decision shall be binding upon Landlord and
Tenant.

(vi)          If the two arbitrators fail to agree upon and appoint a third
arbitrator, or both parties fail to appoint an arbitrator, then the appointment
of the third arbitrator or any arbitrator shall be dismissed and the matter to
be decided shall be forthwith submitted to arbitration under the provisions of
the American Arbitration Association, but subject to the instruction set forth
in this Section 8(c).

(vii)         The cost of arbitration shall be paid by Landlord and Tenant
equally.

9.             Right of First Offer. Landlord hereby grants to Tenant an ongoing
right of first offer with respect to any available space located on the 10th
floor of the Building (“l0th Floor First Offer Space”) and an ongoing right of
first offer with respect to any available space located on the 11th floor of the
Building (“11th Floor First Offer Space”) (each, a “First Offer Space”).
Notwithstanding the foregoing, (i) each such first offer right of Tenant shall
commence only following the expiration or earlier termination of (A) any lease
existing as of the date hereof pertaining to the applicable First Offer Space
(“Existing Lease”), and (B) as to any First Offer Space which is vacant as of
the date of this Amendment, the first lease pertaining to any portion of such
First Offer Space entered into by Landlord after the date of this Amendment,
including any renewal of such existing or future lease, whether or not such
renewal is pursuant to an express written provision in such lease, and
regardless of whether any such renewal is consummated pursuant to a lease
amendment or a new lease, and (ii) such first offer right shall be subordinate
and secondary to all rights of expansion, first refusal, first offer or similar
rights existing as of the date hereof granted to the tenants of the Existing
Leases and (B) any other tenant of the Building existing as of the date hereof
(the rights described in items (i) and (ii) above to be known collectively as
“Superior Rights”). Tenant’s right of first offer shall be on the terms and
conditions set forth in this Section 9. The list of other tenants in the
Building with Superior Rights includes, without limitation, Sony Corporation and
Karl Storz Endoscopy-America, Inc. (and/or any affiliates of either such
entity). Tenant agrees that the rights of other tenants to the First Offer Space
will have priority over Tenant’s rights hereunder to the extent

5


--------------------------------------------------------------------------------


such other tenant’s rights constitute Superior Rights (even if such other
tenants are not specifically identified herein).

(a)           Procedure for Offer. Landlord shall notify Tenant (“First Offer
Notice”), with a courtesy copy to CB Richard Ellis, Inc. (Attn: Jeff Pion), from
time to time when Landlord determines that Landlord shall commence the marketing
of any First Offer Space because such space shall become available for lease to
third parties, where no holder of a Superior Right desires to lease such space.
The First Offer Notice shall describe the space so offered to Tenant and shall
set forth Landlord’s proposed economic terms and conditions applicable to
Tenant’s lease of such space (collectively, the “Economic Terms”).
Notwithstanding the foregoing, Landlord’s obligation to deliver the First Offer
Notice shall not apply during the last nine (9) months of the Extended Term
unless Tenant has delivered an Interest Notice to Landlord pursuant to Section 8
above nor shall Landlord be obligated to deliver the First Offer Notice during
the last eight (8) months of the Extended Term unless Tenant has timely
delivered Tenant’s Acceptance to Landlord pursuant to Section 8 above.

(b)           Procedure for Acceptance. On or before the date which is seven (7)
business days after Tenant’s receipt of the First Offer Notice (the “Election
Date”), Tenant shall deliver written notice to Landlord (“Tenant’s Election
Notice”) pursuant to which Tenant shall elect either to (i) lease the entire
First Offer Space described in the First Offer Notice upon the Economic Terms
set forth in the First Offer Notice and the same non-Economic Terms as set forth
in the Lease (as then amended), (ii) refuse to lease such First Offer Space
identified in the First Offer Notice, specifying that such refusal is not based
upon the Economic Terms set forth by Landlord in the First Offer Notice, but
upon Tenant’s lack of need for such First Offer Space, in which event Landlord
may lease such First Offer Space to any entity on any terms Landlord desires
(the “Subsequent Lease”) and Tenant’s right of first offer with respect to the
First Offer Space specified in Landlord’s First Offer Notice shall thereupon
terminate and be of no further force or effect until such space once again
becomes available after expiration of the Subsequent Lease including any renewal
or extension of such Subsequent Lease, whether or not such renewal or extension
is pursuant to an express written provision in such Subsequent Lease, and
regardless of whether any such renewal or extension is consummated pursuant to a
lease amendment or a new lease, or (iii) refuse to lease the First Offer Space,
specifying that such refusal is based upon the Economic Terms set forth in the
First Offer Notice, in which event Tenant shall also specify in Tenant’s
Election Notice revised Economic Terms upon which Tenant would be willing to
lease such First Offer Space from Landlord. If Tenant does not so respond in
writing to Landlord’s First Offer Notice by the Election Date, Tenant shall be
deemed to have elected the option described in clause (b)(ii) above. If Tenant
timely delivers to Landlord Tenant’s Election Notice pursuant to clause (b)(iii)
above, Landlord may elect either to: (A) lease such First Offer Space to Tenant
upon the revised Economic Terms specified by Tenant in Tenant’s Election Notice,
and the same non-Economic Terms as set forth in the Lease (as then amended); or
(B) lease the First Offer Space to any person or entity upon any terms Landlord
desires; provided, however, if the Economic Terms of Landlord’s proposed lease
to said third party are less favorable to Landlord than those Economic Terms
proposed by Tenant in Tenant’s Election Notice, before entering into such third
party lease, Landlord shall notify Tenant (and deliver a courtesy copy to CB
Richard Ellis, Inc., Attn: Jeff Pion, on any such notice) of such less favorable
Economic Terms and Tenant shall have the right to lease the First Offer Space
upon such less favorable Economic

6


--------------------------------------------------------------------------------


Terms by delivering written notice thereof to Landlord within five (5) business
days after Tenant’s receipt of Landlord’s notice. If Tenant does not elect to
lease such space from Landlord within said five (5) business day period, Tenant
shall be deemed to have elected the option described in clause (b)(ii) above. In
determining whether the Economic Terms of Landlord’s proposed lease to a third
party are less favorable to Landlord than those Economic Terms proposed by
Tenant in Tenant’s Election Notice, all concessions shall be blended into an
effective rental rate over the term of the proposed lease to said third party
and such effective rental rate shall be compared with the effective rental rate
of the Economic Terms proposed by Tenant in Tenant’s Election Notice, and the
Economic Terms of Landlord’s proposed lease to the third party shall only be
deemed less favorable to Landlord if the effective rental rate of the proposed
lease to the third party is less than ninety percent (90%) of the effective
rental rate of the Economic Terms proposed by Tenant in Tenant’s Election
Notice. The effective rental rate shall mean the rental amount to be paid to
Landlord, taking into account any free rent, tenant improvement expenses or
allowances to be incurred by Landlord and any other monetary concessions granted
by Landlord.

(c)           Construction of First Offer Space. Except as otherwise set forth
in the Economic Terms (as they may be revised pursuant to Section 9(b) above),
Tenant shall take the First Offer Space in its “as-is” condition, and Tenant
shall be entitled to construct improvements in the First Offer Space in
accordance with the provisions of Article 9 of the Lease.

(d)           Lease of First Offer Space. If Tenant timely and properly
exercises Tenant’s right to lease the First Offer Space as set forth herein,
Landlord and Tenant shall execute an amendment adding such First Offer Space to
the Lease upon the same non-economic terms and conditions as applicable to the
initial Premises, and upon the Economic Terms (as they may be revised pursuant
to Section 9(b) above). Unless otherwise specified in the Economic Terms (as
they may be revised pursuant to Section 9(b) above), Tenant shall commence
payment of rent for the First Offer Space and the term of the First Offer Space
shall commence upon the date of delivery of such space to Tenant. The term for
the First Offer Space shall expire co-terminously with Tenant’s lease of the
initial Premises, unless otherwise specified in Landlord’s Economic Terms.

(e)           No Defaults. Tenant shall not have the right to lease First Offer
Space as provided in this Section 9 if, as of the date of the First Offer
Notice, or, at Landlord’s option, as of the scheduled date of delivery of such
First Offer Space to Tenant, there exists a monetary default under the Lease or
a non-monetary Event of Default by Tenant.

(f)            Landlord’s failure to deliver any notice to Jeff Pion pursuant to
this Paragraph 9 shall not defeat or render invalid a notice otherwise properly
given by Landlord to Tenant (and accordingly Tenant shall have no recourse and
Landlord shall have no liability for such failure to notify Mr. Pion).

10.           Option to Terminate. Subject to the terms and conditions set forth
in this Section 10, effective as of December 31, 2010 (the “Termination Date”),
Tenant shall have the one-­time option (the “Termination Option”) to terminate
this entire Lease (but not any portion of the Lease), upon the following terms
and conditions; if the following terms and conditions are not timely and
completely satisfied, then the Termination Option shall be null and void with no
further force and effect:

7


--------------------------------------------------------------------------------


(a)           Tenant shall give Landlord written notice (the “Termination
Notice”) of Tenant’s election to exercise the Termination Option at least nine
(9) months prior to the Termination Date; and

(b)           There shall exist no Event of Default by Tenant on (i) the date
Landlord receives the Termination Notice, or (ii) on the Termination Date; and

(c)           Tenant shall pay to Landlord, concurrently with Tenant’s delivery
of the Termination Notice to Landlord, a termination fee (the “Termination Fee”)
in the amount of $179,496.24 plus (II) the unamortized Leasing Costs (defined
below) as of the Termination Date, based upon an amortization period from the
Renewal Commencement Date until the New Expiration Date. The term “Leasing
Costs” shall mean the sum of (A) all costs and expenses paid by Landlord in
connection with the Improvements, and (B) the brokerage commissions paid by
Landlord in connection with this Amendment. If Tenant does not timely pay any
portion of the Termination Fee to Landlord as set forth herein, then, at
Landlord’s option, in addition to all other rights and remedies of Landlord, (A)
the Termination Option (and Termination Notice) shall be null and void with no
force and effect, and the Lease shall continue in full force and effect as if
Tenant had not elected to terminate the Lease and as if this Section 10 did not
exist, and/or (B) Tenant shall be in material default under the Lease, without
any notice and/or cure period, and Landlord may pursue all of its available
rights and remedies in connection therewith.

(d)           In the event Tenant timely and properly exercises the Termination
Option, the term of the Lease shall terminate effective as of the Termination
Date, Basic Rental and all other monetary obligations under the Lease shall be
paid through and apportioned as of the Termination Date, and neither Landlord
nor Tenant shall have any rights, liabilities or obligations accruing under the
Lease after the Termination Date, except for such rights and liabilities which,
by the terms of the Lease are obligations of the Tenant or Landlord which
expressly survive the expiration of the Lease. The Termination Option shall
automatically terminate and become null and void upon the failure of Tenant to
timely or properly exercise the Termination Option or timely pay the Termination
Fee.

11.           Permitted Transfers. Notwithstanding anything to the contrary, an
assignment of the Lease or sublease of the Premises by Tenant to any
corporation, partnership, limited liability company or other entity which
controls, is controlled by or is under common control with Tenant, or to any
corporation, partnership, limited liability company or other entity resulting
from the merger of or consolidation with Tenant or acquiring all or
substantially all of the business or assets of Tenant (each a “Permitted
Transferee”) shall not require the consent of Landlord, provided (a) Tenant
notifies Landlord of any such assignment or sublease at least ten (10) days
prior to its effective date and promptly supplies Landlord with any documents or
information reasonably requested by Landlord regarding such assignment or
sublease or such Permitted Transferee, or (b) the net worth of the Permitted
Transferee immediately after the date of transfer shall be reasonably sufficient
to satisfy all of the obligations under the Lease. Landlord shall not have
recapture/termination rights or the right to collect any Transfer Premium or any
other payment with respect to any such assignment or sublease.

8


--------------------------------------------------------------------------------


12.           Deletions; Cross-Default Modification. Paragraphs 1 and 3 of the
Second Amendment are hereby deleted in their entirety and are of no further
force or effect. Paragraph 2 of the Second Amendment is hereby amended to
provide that the addition of subparagraph (iv) to Article 19(a)(iii) shall only
apply if the same entity or affiliated entities own both the Building and the
building at 400 Corporate Pointe.

13.           Notices. The Lease is amended to provide that Tenant’s address for
notice purposes shall be:

Ms. Susan Nelson, Vice President, Director of Facilities
ITG, Inc.
44 Farnsworth Street, 9th Floor
Boston, MA 02210
Telephone:            (617) 692-6565
Facsimile:               (617) 692-6890
Email:      Snelson@ITGINC.com

ITG, Inc.
380 Madison Avenue, 4th Floor
New York, NY 10017
Attn:                       General Counsel
Facsimile:               (212) 444-6345

14.           Estoppel. Tenant warrants, represents and certifies to Landlord
that, as of the date of this Amendment: (a) to Tenant’s actual knowledge,
Landlord is not in default under the Lease; and (b) Tenant does not have any
defenses or offsets to payment of rent and performance of its obligations under
the Lease as and when the same becomes due. Landlord warrants, represents and
certifies to Tenant that, to the best of Landlord’s actual knowledge, as of the
date of this Amendment: (x) Tenant is not in default under the Lease; and (b)
Landlord does not have any claims for amounts due (other than current monthly
rent amounts, which are not delinquent as of the date hereof) or defenses to
performance of its obligations under the Lease as and when the same becomes due.

15.           Brokers. Tenant represents and warrants to Landlord that it has
not dealt with any broker with respect to this Amendment other than CB Richard
Ellis, Inc. (“Broker”). If Tenant has dealt with any broker or person with
respect to this Amendment, other than the Broker, Tenant shall be solely
responsible for the payment of any fees due said other person or firm and Tenant
shall protect, indemnify, hold harmless and defend Landlord from any liability
in respect thereto.

16.           Original Lease in Full Force. Except for those provisions which
are inconsistent with this Amendment and those terms, covenants and conditions
for which performance has heretofore been completed, all other terms, covenants
and conditions of the Original Lease shall remain in full force and effect.
Tenant ratifies the Original Lease, as amended hereby.

17.           Facsimile; Counterparts. Signatures by facsimile on this Amendment
shall have the same force and effect as original ink signatures. This Amendment
may be executed in

9


--------------------------------------------------------------------------------


counterparts, each of which shall be deemed an original part and all of which
together shall constitute a single agreement.

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.

LANDLORD:

 

TENANT:

 

 

 

ARDEN REALTY FINANCE IV, L.L.C., a
Delaware limited liability company

 

INVESTMENT TECHNOLOGY GROUP,
INC., a Delaware corporation

 

 

 

By:

/s/ Robert C. Peddicord

 

By:

/s/ David L. Meitz

 

Name:

Robert C. Peddicord

 

Name:

DAVID L. MEITZ

 

Title:

Executive Vice President

 

Its:

MANAGING DIRECTOR

 

 

Operations and Leasing

 

 

 

 

 

 

 

/s/ Stuart Sperling

 

 

 

 

Stuart Sperling

 

 

 

 

CEO ITG SSI

 

 

10


--------------------------------------------------------------------------------


EXHIBIT “A”

TENANT WORK LETTER

This Tenant Work Letter shall set forth the terms and conditions relating to the
performance of tenant improvements in the Premises. This Tenant Work Letter is
essentially organized chronologically and addresses the issues of the
performance of the tenant improvements, in sequence, as such issues will arise.
All capitalized terms used herein but not specifically defined in this Tenant
Work Letter shall have the meanings ascribed to such terms in the Amendment to
which this Tenant Work Letter is attached.

SECTION 1

LANDLORD’S INITIAL CONSTRUCTION IN THE PREMISES

Landlord has constructed, at its sole cost and expense, the base, shell and core
(i) of the Premises, and (ii) of the floor of the Building on which the Premises
is located (collectively, the “Base, Shell and Core”). Tenant has inspected and
hereby approves the condition of the Base, Shell and Core, and agrees that the
Base, Shell and Core shall be delivered to Tenant in its current “as-is”
condition. The improvements to be initially installed in the Premises shall be
designed and constructed pursuant to this Tenant Work Letter. Any costs of
initial design and construction of any improvements to the Premises shall be an
“Improvement Allowance Item”, as that term is defined in Section 2.2 of this
Tenant Work Letter.

SECTION 2

IMPROVEMENTS

2.1           Improvement Allowance. Tenant shall be entitled to a one-time
improvement allowance (the “Improvement Allowance”) in the amount of $620,572.40
(based on $25.10 per rentable square foot of the Premises) for the costs
relating to the initial design and construction of Tenant’s improvements which
are permanently affixed to the Premises (the “Improvements”) and the other items
described in Section 2.2 of this Tenant Work Letter. In no event shall Landlord
be obligated to make disbursements pursuant to this Tenant Work Letter in a
total amount which exceeds the Improvement Allowance and in no event shall
Tenant be entitled to any credit for any unused portion of the Improvement
Allowance not used by Tenant by December 31, 2007.

Landlord shall be permitted to construct the Improvements during Tenant’s
occupancy of the Premises. Tenant hereby agrees that the construction of the
Improvements shall in no way constitute a constructive eviction of Tenant or
entitle Tenant to any abatement of rent payable pursuant to the Lease. Landlord
shall have no responsibility for, or for any reason be liable to, Tenant for any
direct or indirect injury to or interference with Tenant’s business arising from
the construction of the Improvements, nor shall Tenant be entitled to any
compensation or damages from Landlord for loss of the use of the whole or any
part of the Premises or of Tenant’s personal property or improvements resulting
from the construction of the Improvements or Landlord’s or Landlord’s
contractor’s or agent’s actions in connection with the construction of the
Improvements, or for any inconvenience or

1


--------------------------------------------------------------------------------


annoyance occasioned by the construction of the Improvements or Landlord’s or
Landlord’s contractor’s or agent’s actions in connection with the construction
of the Improvements, except to the extent any damages are caused by the gross
negligence or misconduct of Landlord or its contractor’s or agents. Tenant
hereby agrees to use commercially reasonable efforts to cooperate with Landlord
in connection with the construction of the Improvements including, without
limitation, moving any furniture, fixtures, equipment and other property which
Landlord or its contractor may request be moved. Notwithstanding the foregoing,
Landlord shall use its commercially reasonable efforts to perform the
Improvements in a manner so as to minimize unreasonable interference with
Tenant’s business at the Premises. As used herein, “Landlord Delay” means any
delay in the substantial completion of the construction of the Improvements to
the extent caused by any of the following: (i) a failure by Landlord to perform
any act required on its part within the time limit specified herein for such
action; (ii) Landlord’s making improper objections to Tenant’s plan or drawing
submissions or requesting changes with respect to already approved elements;
(iii) a change order which results from the negligence or misconduct of
Landlord, Landlord’s representative or any other agent or contractor of
Landlord; and (iv) Landlord’s failure to pay, when due, any amounts required to
be paid by Landlord under this Tenant Work Letter. If Tenant contends that a
Landlord Delay has occurred, Tenant shall notify Landlord in writing (the “Delay
Notice”) of the event which constitutes the Landlord Delay and a Landlord Delay
shall then be deemed to have occurred commencing as of the date of Landlord’s
receipt of the Delay Notice and ending as of the day such delay ends. If (A)
Tenant does not elect or is unable to convert this Work Letter to a “Tenant
Build” Work Letter pursuant to Section 4.1 below, and (B) any Landlord Delay
exceeds forty-five (45) days, then for each day of Landlord Delay beyond
forty-five (45) days Tenant shall be entitled to rental abatement equal to fifty
percent (50%) of the per diem Basic Rental amount otherwise due and owing by
Tenant to Landlord under the Lease.

2.2           Disbursement of the Improvement Allowance. Except as otherwise set
forth in this Tenant Work Letter, the Improvement Allowance shall be disbursed
by Landlord (each of which disbursements shall be made pursuant to Landlord’s
reasonable disbursement process) for costs related to the construction of the
Improvements and for the following items and costs (collectively, the
“Improvement Allowance Items”): (i) payment of the fees of the “Architect” and
the “Engineers,” as those terms are defined in Section 3.1 of this Tenant Work
Letter, and payment of the fees incurred by, and the actual out-of-pocket cost
of documents and materials supplied by, Landlord and Landlord’s consultants in
connection with the preparation and review of the “Construction Drawings,” as
that term is defined in Section 3.1 of this Tenant Work Letter; (ii) the cost of
permits; (iii) the cost of any changes in the Base, Shell and Core required by
the Construction Drawings (other than changes located in the Common Areas of the
Building which are required to comply with current Code requirements and
triggered solely by the Improvements, which changes shall be paid for by
Landlord at its sole cost and expense); (iv) the cost of any changes to the
Construction Drawings or Improvements required by applicable building codes (the
“Code”); (v) the “Landlord Coordination Fee”, as that term is defined in Section
4.3.2 of this Tenant Work Letter; and (vi) the cost of acquiring and installing
computer and telephone data cabling and wiring. However, in no event shall more
than Three and 00/100 Dollars ($3.00) per rentable square foot of the
Improvement Allowance be used for the aggregate cost of items described in (i)
above; any additional amount incurred as a result of (i) above shall be deemed
to constitute an Over-Allowance Amount. In addition, in no event shall more than
Five and 00/100 Dollars ($5.00) per rentable square foot of the Improvement

2


--------------------------------------------------------------------------------


Allowance be used for the aggregate cost for telephone and data cabling; any
additional amount incurred as a result of such expenditures shall be deemed to
constitute an Over-Allowance Amount.

2.3           Standard Improvement Package. Landlord has established
specifications (the “Specifications”) for the Building standard components to be
used in the construction of the Improvements in the Premises (collectively, the
“Standard Improvement Package”), which Specifications are available upon
request. The quality of Improvements shall be equal to or of greater quality
than the quality of the Specifications, provided that Landlord may, at
Landlord’s option, require the Improvements to comply with certain
Specifications.

SECTION 3

CONSTRUCTION DRAWINGS

3.1           Selection of Architect/Construction Drawings. Tenant shall retain
an architect/space planner reasonably acceptable to Landlord (the “Architect”)
to prepare the “Construction Drawings,” as that term is defined in this Section
3.1. Tenant shall also retain the engineering consultants designated by Landlord
(the “Engineers”) to prepare all plans and engineering working drawings relating
to the structural, mechanical, electrical, plumbing, HVAC and lifesafety work of
the Tenant Improvements; provided, however, that Landlord shall designate
Engineers who are competitive in their fees and timely in their response, so as
not unnecessarily to increase the cost or delay the completion of the
Improvements. The plans and drawings to be prepared by Architect and the
Engineers hereunder shall be known collectively as the “Construction Drawings.”
All Construction Drawings shall comply with the drawing format and
specifications as reasonably determined by Landlord, and shall be delivered to
Landlord for Landlord’s approval. Landlord shall not unreasonably withhold,
condition or delay its approval and, unless Landlord has given Tenant written
notice of disapproval, specifying each objectionable item and the reasons for
Landlord’s objection, within ten (10) business days (or, in the case of a
re-submittal, five (5) business days) after Tenant’s submittal (together with
all additional information reasonably requested by Landlord in order to evaluate
said request), Landlord shall be deemed to have approved such drawings. Tenant
and Architect shall verify, in the field, the dimensions and conditions as shown
on the relevant portions of the base building plans, and Tenant and Architect
shall be solely responsible for the same, and Landlord shall have no
responsibility in connection therewith. Landlord’s review of the Construction
Drawings as set forth in this Section 3, shall be for its sole purpose and shall
not imply Landlord’s review of the same, or obligate Landlord to review the
same, for quality, design, Code compliance or other like matters. Accordingly,
notwithstanding that any Construction Drawings are reviewed by Landlord or its
space planner, architect, engineers and consultants, and notwithstanding any
advice or assistance which may be rendered to Tenant by Landlord or Landlord’s
space planner, architect, engineers, and consultants, Landlord shall have no
liability whatsoever in connection therewith and shall not be responsible for
any omissions or errors contained in the Construction Drawings; provided,
however, that Landlord’s approval of the Construction Drawings shall be
conclusive, as between Landlord and Tenant, that the Construction Drawings (and
the Improvements constructed substantially in accordance therewith) satisfy all
of the applicable requirements of the Lease and this Tenant Work Letter (other
than relating to defective workmanship or Code compliance).

3


--------------------------------------------------------------------------------


SECTION 5

MISCELLANEOUS

5.1           Tenant’s Representative. Tenant has designated Susan Nelson as its
sole representative with respect to the matters set forth in this Tenant Work
Letter, who, until further notice to Landlord, shall have full authority and
responsibility to act on behalf of the Tenant as required in this Tenant Work
Letter.

5.2           Landlord’s Representative. Prior to commencement of construction
of Improvements, Landlord shall designate a representative with respect to the
matters set forth in this Tenant Work Letter, who, until further notice to
Tenant, shall have full authority and responsibility to act on behalf of the
Landlord as required in this Tenant Work Letter.

5.3           Time of the Essence in This Tenant Work Letter. Unless otherwise
indicated, all references herein to a “number of days” shall mean and refer to
calendar days.

4


--------------------------------------------------------------------------------